Citation Nr: 1119558	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-50 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected psychiatric disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to May 1968.  Service in Vietnam is demonstrated by the evidence of record.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in part, denied the Veteran's service-connection claim for hypertension.  The Veteran disagreed with the RO's decision, and perfected an appeal as to this issue.

In December 2010, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

Issue not on appeal

In the above-referenced February 2007 rating decision, the RO also denied the Veteran's request to reopen his service-connection claim for posttraumatic stress disorder (PTSD) with depression.  The Veteran disagreed and perfected an appeal as to that issue.  During the pendency of the appeal, the RO reopened the Veteran's claim and awarded him service connection for an anxiety disorder [claimed as PTSD with depression, anxiety, and insomnia].  See the RO's April 2010 rating decision.  Accordingly, the Veteran's acquired psychiatric disability service-connection claim is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 
REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's hypertension claim must be remanded for further evidentiary development.

VA treatment records

At the December 2010 hearing, the Veteran testified that he visits a VA psychiatrist every three months at VA medical facilities in Philadelphia, PA.  The Veteran indicated that he last saw his psychiatrist in September 2010, and that this psychiatrist is the one who prescribes his medication for hypertension.  See the December 2010 hearing transcript, pages 7 and 8.  Significantly, no VA treatment reports dated later than March 2010 are currently of record.  

It is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, any outstanding VA treatment reports dated from March 2010 to 2011 that are relevant to the Veteran's claim and are not currently in the claims folder should be obtained.

VA examination

In essence, the Veteran contends that his current hypertension disability was caused or aggravated by his service-connected psychiatric disability.

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).        See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, it is undisputed that the Veteran currently receives treatment for hypertension.  See, e.g., the Veteran's February 8, 2010 VA Primary Care Note.  Additionally, as noted above, the Veteran was recently awarded service-connection for an anxiety disorder [claimed as PTSD with depression, anxiety and insomnia].  See the RO's April 2010 rating decision.

Crucially however, there is no opinion of record linking the Veteran's current hypertension disability to his service-connected psychiatric disability, or ruling out any such connection.  Because this case presents certain medical questions about etiology which cannot be answered by the Board, such must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  Thus, a VA examination should be scheduled.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his hypertension.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records dated from March 2010 to the present day from medical centers in both Cleveland, OH and Philadelphia, PA.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2.  VBA should then schedule the Veteran for a VA examination with the appropriate medical specialist to determine the etiology of his hypertension.  The claims file must be made available to, and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Upon review of the Veteran's claim folder, and after examination of the Veteran, the examiner should provide opinions with supporting rationale as to the following questions:

a.)  Is it as likely as not (50 percent or higher 
degree of probability) that the Veteran's hypertension was caused by his service-connected psychiatric disability?

b.)  Is it as likely as not that the Veteran's 
hypertension was aggravated beyond its normal progression by his service-connected psychiatric disability?

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  A report should be prepared and associated with the Veteran's VA claims folder.  The examiner is requested to provide the basis for all opinions reached.  

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should review the Veteran's entire record, and readjudicate his hypertension service-connection claim.  If the claim is denied, in whole or in part, the VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

